DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-20 are previously withdrawn from consideration. 
Claims 4 and 15 have been canceled. 
Claims 1-3, 5-14, and 16-17 are examined below in this Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2017/0093280) in view of Shteynberg (US 2015/0311808). 
Regarding Claims 1 & 13, 
	Xiao discloses:
A solid state lighting device assembly comprising a solid state lighting device having a plurality of solid state light sources, and a solid state driver circuit coupled to the lighting device to operate the solid state lighting device (Abstract and Figs. 1-4), the solid state lighting device driver comprising: 
an output terminal configured to drive a solid state lighting device (Figs. 1-2 output stage 20 output arrow node connected to light load 40); 
an inductor circuit (output stage 20 includes inductor L1) coupled to the output terminal (inductor L1 connected to output terminal), ), the inductor circuit  configured to supply a range of current levels to the output terminal to drive the solid state lighting device ([0029] output stage 20 receives current from the input stage 10 to drive the load 40 with the current according to a PWM scheme and based on the PWM drive signal received from the control circuit 30, [0040] , the range of current levels having a current ripple characteristic ([0008] dynamic response to achieve accurate output current level and stable current ripple level via PWM to achieve flicker-free light output, [0040] output current switching between two current levels, Level A and Level B, thus achieving an average output current that is between those two levels, the effect of level shifting in DAC output causes the output current to toggle between Level A and Level B, as shown in Fig. 4, [0032] the current in the inductor L1 is controlled by the transistor Q1 and the diode D1. When current through the lighting load LEDs 1-N decreases, which is sensed via the sense resistor R1, which in turn allows the microcontroller 200 to issue a PWM control signal to the gate of transistor Q1 via the gate driver 111. The gate driver signal is toggled between two levels during a given cycle (PWM level shifting), thereby providing high current accuracy and resolution), the inductor circuit having a first terminal and a second terminal (Fig. 2 inductor L1 two nodes, first and second terminals);
a capacitor circuit (output stage 20 includes capacitor C) coupled to the output terminal and to the first terminal of the inductor circuit ([0031] capacitor C1 and the inductor L1 are connected to each other), the capacitor circuit configured to at least partially maintain an output voltage level at the output terminal ([0029] capacitor C effectively maintains power to the load 40 at the output node); 
a switch circuit (switching output stage 20 has power MOSFET  Q) coupled to the second terminal of the inductor circuit (Fig. 2 Q1 coupled to L1 inductor), the switch circuit configured to selective couple the inductor circuit to an input terminal ([0029-0031] Q1 selectively switches current into the load according to the PWM signal received from the control circuit); and 
a controller circuit (constant current control circuit 30 or microcontroller 200) coupled to the switch circuit (Fig. 2 microcontroller 200 coupled to switch Q1), wherein the controller circuit is configured to set the current ripple characteristic to one of a plurality of pre-determined current ripple characteristics ([0029-0036] Control circuit 30 is configured to provide a PWM control signal to the switch of the output stage 20 (e.g., a gate drive signal for the power MOSFET Q). The PWM control signal has an off-level that corresponds to an off-state of the switch, and two distinct on-levels that each corresponds to an on-state of the switch, thereby allowing first and second on-state current levels to pass to the load 40. In a more general sense, numerous input stage 10 and output stage 20 configurations will be apparent, and the control circuit 30 is used to provide the multi-level PWM drive signal for any of them, so as to allow for greater load current control,  control circuit 30 senses current through the load 40 via feedback signal and generates PWM drive signal that gates or drives the switching circuit of the output stage 20, and the PWM signal has two predetermined on-levels allowing a first current and second current level to pass to the load, such that the control circuit provides multi-level PWM drive signals for a plurality of current levels to allow for enhanced load current control, the sensed output current I is compared with a reference level Iref, wherein if I>(Iref+ΔI), the transistor Q1 turns off, causing the output current to decrease. If I<(Iref−ΔI), the transistor Q1 turns on, causing the output current to increase. The DAC 207 sets the value of Iref, while ΔI is a hysteresis band level configured by the analog comparator 201, by employing pulse-width modulation (PWM) for the output of the DAC 207 particular, instead of outputting a fixed DAC value, the output of the DAC 207 is toggled between two adjacent values for an average output current, [0004-0006] microcontroller includes a compensation circuit on the input of the DAC which is configured to toggle the input of the DAC within a given PWM cycle so that an average output of the DAC per cycle effectively allows for current control at a resolution finer than the smallest step of the DAC.  DAC is toggled between two adjacent levels at the given duty cycle defined by the target DAC input value, [0033] a memory configured to store a compensation module for predetermined current ripple characteristics, [0039-0040] PI current adjustment computation and DAC current level adjustment achieved by the microcontroller 200), at least partially based on the output voltage level, an output current level, or a combination of the output voltage level and the output current level at the output terminal ([0032-0038] The output of the comparator 201 is then used to drive the transistor Q1 through the gate driver 111. As will be appreciated, the hysteresis band of the analog comparator 201 is programmable by virtue of the compensation module 209, and determines the fixed level of the current ripples. By changing the value of the output generated by the DAC 207 (and ultimately the PWM gate drive signal applied to the gate of the transistor Q1), the current through the lighting load LEDs 1-N is adjusted, the DAC 207 of the control circuit sets the value of reference level, while ΔI is a hysteresis band level configured by the analog comparator 201 of the control circuit and [0039-0040] PI computation and DAC level adjustment achieved by the microcontroller 200, and claim 4 and claim 12).
Although Xiao discloses all of the limitations above, including a memory of the microcontroller to store a compensation module (see at least [0033 and [0037]), it may not explicitly specify, that the pre-determined current ripple characteristics are stored in a data structure by the controller.
Nonetheless, Shteynberg in the same field of endeavor, discloses: 
wherein the plurality of pre-determined current ripple characteristics are stored in a data structure by the controller circuit ([0021-0022] Memory storing a look-up table, wherein the look-up table comprises a plurality of first and second voltage thresholds corresponding to a plurality of input voltage levels. The controller may be further adapted to determine the first threshold and the second threshold by accessing the look-up table using the sensed input voltage, wherein the predetermined parameter stored comprises a desired inductor ripple current, and a desired output ripple current, [0094-0095] the controller 500A accesses a look-up table (LUT) stored in the memory 630, and reads corresponding stored (and predetermined) values to determine first and second thresholds IMAX and IMIN, [0112] controller 500A determines the switching period T using a look-up table (LUT) comprising, for example, values for T with respect to VIN—RMS and stored values for VHIGH—RMS or VLOW—RMS, where the LUT is advantageously stored in a memory 630, see also [0024], [0082], [0089], [0120]).	
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the circuit having current ripple characteristics of Xiao to incorporate storing in a data structure the plurality of predetermined current ripple characteristics, as taught by Shteynberg.  One of ordinary skill in the art would have been motivated to include Shteynber’s data structure storage for the benefit of “providing a combined first electrical biasing and second electrical biasing to the solid state lighting to generate emitted light having the selected intensity level and having a second emitted spectrum within a predetermined variance of the first emitted spectrum over a predetermined range of temperatures” (Shteynberg; Abstract).	


Regarding Claims 2 & 14,
The solid state lighting device assembly and driver of claims 1 and 13, wherein the range of current levels includes a current ripple maximum current level and a current ripple minimum current level, wherein the current ripple characteristic is a current ripple percentage of the current ripple maximum ([0006] Range of 0-15 target DAC input providing duty cycle value of 0-75%).

Regarding Claim 3,
The solid state lighting device driver of claim 2, wherein the current ripple percentage is within a range from 15% through 45% ([0039] allowing for a duty cycle that can range from 0/256=0% to 1/256=0.39% to 2/256=0.78%).

Regarding Claims 5 and 16,
 The solid state lighting device driver and assembly of claim 1 and claim 13, wherein the controller circuit is further configured to apply a representation of the output voltage level to the data structure to determine which one of the plurality of pre-determined current ripple characteristics to use to set the current ripple characteristic ([0031-0040] physical memory 311 of the microcontroller 200 of FIG. 2, PI computation and DAC level adjustment achieved by the microcontroller 200 to set the current level characteristic).

Regarding claim 6,
 The solid state lighting device driver of claim 1, wherein the controller circuit to apply a representation of the output current level to the data structure to determine which one of the plurality of pre-determined current ripple characteristics to use to set the current ripple characteristic ([0033-0038] changing the value of the output generated by the DAC 207 and ultimately the PWM gate drive signal applied to the gate of the transistor Q1, the current through the lighting load LEDs 1-N is adjusted, the DAC 207 of the control circuit sets the value of reference level, while ΔI is a hysteresis band level configured by the analog comparator 201 of the control circuit, and [0022]).

Regarding Claim 7,
 The solid state lighting device driver of claim 1, further comprising: a feedback circuit coupled between the controller circuit and the output terminal, wherein the feedback circuit is configured  to sense the output voltage level, the output current level, or both the output voltage level and the output current level; wherein the feedback circuit is further configured to convert the output voltage level, the output current level, or both the output voltage level and the output current level to a scaled output level, and to provide the scaled output level to the controller circuit ([0007] feedback control loop senses the output level and [0029] feedback path and [0005] The current sense signal is amplified by the amplifier to a voltage level suitable for processing, which is then converted to its digital equivalent via the ADC. The digital equivalent is fed to the PI compensation loop, which in turn compares the sense current value to the target current value and generates the target DAC input value).

Regarding Claim 8,
 The solid state lighting device driver of claim 1, wherein when the output voltage level is between a first voltage level threshold and a second voltage level threshold, the controller circuit is further configured to set the current ripple characteristics to a constant current ripple percentage ([0034] sensed output current I is compared with a reference level Iref, wherein if I>(Iref+ΔI), the transistor Q1 turns off, causing the output current to decrease. If I<(Iref−ΔI), the transistor Q1 turns on, causing the output current to increase. The DAC 207 sets the value of Iref, while ΔI is a hysteresis band level configured by the analog comparator 201).

Regarding Claim 9,
The solid state lighting device driver of claim 8, wherein the current ripple percentage is within a range from 18% through 45% ([0039] allowing for a duty cycle that can range from 0/256=0% to 1/256=0.39% to 2/256=0.78%).

Regarding Claim 10,
 The solid state lighting device driver of claim 8, wherein the first voltage level threshold is between 70 V- 90 V and the second voltage threshold level is between 120 V - 140 V ([0034] the sensed output current I is compared with a reference level Iref, wherein if I>(Iref+ΔI), the transistor Q1 turns off, causing the output current to decrease. If I<(Iref−ΔI), the transistor Q1 turns on, causing the output current to increase. The DAC 207 sets the value of Iref, while ΔI is a hysteresis band level configured by the analog comparator 201).

Regarding Claims 11 and 17,
The solid state lighting device driver and assembly of claim 1 and 13, wherein the output terminal, the inductor circuit, the capacitor circuit, and the switch circuit are coupled in a buck converter configuration ([0029-0031] Buck converter topology used includes output terminal,  the capacitor, inductor, and switch circuit for driving lighting load LEDs 1-N).

Regarding Claim 12,
 The solid state lighting device driver of claim 11, wherein the inductor circuit is a single inductor, wherein the capacitor circuit is a single capacitor, and wherein the switch circuit is a single MOSFET power switch package ([0031] capacitor C, single inductor L1, switch MOSFET power switch Q1 as depicted in Fig. 2).


Response to Arguments
Applicant’s arguments and amendments have been considered however they are unpersuasive.  
Regarding Applicant’s argument that the prior art fails to discloses the controller circuit to set the current ripple characteristic to one of a plurality of pre-determined current ripple characteristics, Examiner respectfully disagrees.  On the contrary, Xiao indeed discloses the controller circuit to set the current ripple characteristic to one of a plurality of pre-determined current ripple characteristics  ([0033] and [0037] The microcontroller stores the compensation circuit module, [0004] A compensation circuit in the microcontroller on the input of the DAC is configured to toggle the input of the DAC within a given PWM cycle so that an average output of the DAC per cycle effectively allows for current control at a resolution finer than the smallest step of the [0007] microcontroller is used to achieve current control of a driver circuit with high output current accuracy and resolution being achieved with feedback compensation and pulse width modulation (PWM) level shifting), [0039-0040] PI computation and DAC level adjustment achieved by the microcontroller 200, and claim 4 and claim 12).  Xiao also discloses in [0034] the output of the comparator 201 is then used to drive the transistor Q1 through the gate driver 111. The hysteresis band of the analog comparator 201 is programmable by virtue of the compensation module 209, and determines the predetermined level of the current ripples. By changing the value of the output generated by the DAC 207 (and ultimately the PWM gate drive signal applied to the gate of the transistor Q1), the current through the lighting load LEDs 1-N is adjusted. In hysteretic control, the sensed output current I is compared with a current reference level Iref, wherein if I>(Iref+ΔI), the transistor Q1 turns off, causing the output current to decrease. If I<(Iref−ΔI), the transistor Q1 turns on, causing the output current to increase. The DAC 207 sets the value of Iref.   As a result, each current level has its respective current ripple characteristic.  In [0038] discloses a target current level depicted in FIG. 3 as I target, and the difference passed through a PI (or PID, as the case may be) regulation control loop.    Xiao further discloses in [0030-31] control circuit 30 is configured to provide a PWM control signal to the switch of the output stage 20 (e.g., a gate drive signal for the power MOSFET Q). The PWM control signal has an off-level that corresponds to an off-state of the switch, and two distinct on-levels that each corresponds to an on-state of the switch, thereby allowing first and second on-state current levels to pass to the load 40. In a more general sense, numerous input stage 10 and output stage 20 configurations will be apparent, and the control circuit 30 is used to provide the multi-level PWM drive signal for any of them, so as to allow for greater load current control, microcontroller 200 is connected to the sense resistor R1, more specifically across the sense resistor R1, and provides an output to a gate driver (“GD”) 111, which provides a gate drive signal to a gate of the transistor Q1. Within the microcontroller 200 are a compensation module 209, an analog-to-digital converter (“ADC”) 205, a digital-to-analog converter (“DAC”) 207, a differential amplifier (“Amp”) 203, and an analog comparator (“Comp”) 201. The DAC 207 is also connected to the compensation module 209 and to the non-inverting input of the analog comparator 201. An output of the comparator 201 is connected to the gate driver 111).  Thus, Xiao discloses wherein the controller circuit to set the current ripple characteristic to one of a plurality of pre-determined current ripple characteristics.   Furthermore, Xiao discloses in Fig. 2 an inductor circuit (L1 and C1 top right corner) coupled to the output terminal (output terminal of Q1) to supply a range of current levels to the output terminal to drive the lighting device ([0040], an output current switching between two current levels, Level A and Level B, thus the effect of level shifting in DAC 207 output causes the output current to toggle between current Level A and Level B).  Under the broadest reasonable interpretation of the phrase “current ripple characteristic” Applicant’s specification discloses in [0020] that “controller circuit 212 can control a number of current ripple characteristics for the current through the inductor circuit 204 and/or for the output current 210. Some of the current ripple characteristics may include, but are not limited to, a maximum current level, a minimum current level, an average current level.”  Thus, Xiao indeed discloses the range of current levels having a current ripple characteristic ([0040] output current that is switching or otherwise toggling between current two levels, Level A and Level B, thus achieving an average output current that is between those two levels. In particular, the effect of level shifting in DAC output causes the output current to toggle between Level A and Level B thus achieving output current that is an average of Level A and Level B).  Xiao further discloses in [0032] the current in the inductor L1 is controlled by the transistor Q1 and the diode D1. When the transistor Q1 is closed (conducting), the capacitor C1 charges to the output voltage and the voltage across the inductor L1 equals the input voltage source VDC minus that output voltage. As the diode D1 is reverse-biased by the input voltage source VDC, no current flows through it. However, when the transistor Q1 is opened (not conducting), the voltage across the capacitor C1 begins to deplete according to the given RC time constant and the diode D1 is forward biased, and the voltage across the inductor L1 equals to the output voltage (opposite polarity, and neglecting the drop across the diode D1). The load current through the lighting load LEDs 1-N decreases, which is sensed via the sense resistor R1, which in turn allows the microcontroller 200 to issue a PWM control signal to the gate of transistor Q1 via the gate driver 111. An output of the gate driver 111 is referred to as a gate drive signal. The gate driver signal is toggled between two current/voltage levels during a given cycle (or so-called PWM level shifting), thereby providing high current accuracy and resolution.  Xiao further discloses a controller circuit coupled to the switch circuit (Fig.2 microcontroller 200 coupled to switch Q1).  
Regarding the amendment for independent claims 1 & 13, based on an updated prior art search, Shteynberg has been provided to explicitly disclose wherein the plurality of predetermined current ripple characteristics are stored in a data structure by the controller circuit as indicated in the prior art rejection above.   Thus, the claimed invention fails to overcome the prior art rejection.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
US 2019/0036443 Ripple compensator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571) 270-5066. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629